On November 7, 2013, the Defendant’s Application for Review of Sentence in the above named case was to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also *85increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant consulted privately with his defense counsel. Upon return, the Defendant acknowledged that he understood and stated that he did not wish to proceed with his Sentence Review hearing. The Defendant stated he wished to withdraw his Application for Review of Sentence in this matter.
DATED this 12th day of December, 2013.
Therefore, it is the unanimous decision of the Division to grant the Defendant’s request and his Application for Review of Sentence is hereby withdrawn. All matters in the above-named case before the Division are now concluded.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.